                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

JAMES B. MURPHY,                              )
    Plaintiff,                                )       Civil Action No. 7:19cv00319
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
SOUTHWEST REGIONAL                            )
JAIL AUTHORITY, et al.,                       )       By: Michael F. Urbanski
      Defendants.                             )       Chief United States District Judge

       Plaintiff James B. Murphy, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. On June 28, 2019, defendant Medico Medical filed a

motion to dismiss and, on July 1, 2019, the court issued a notice pursuant to Roseboro v.

Garrison, 528 F.2d 309, 310 (4th Cir. 2005). See ECF Nos. 17 and 19. On August 5, 2019,

defendants Light, Montgomery, Parks, and Southwest Regional Jail Authority filed motions to

dismiss and for summary judgment, and on August 6, 2019, the court issued a notice pursuant to

Roseboro. See ECF Nos. 27, 29 and 31. On August 22, 2019, defendant Flanary filed motions

to dismiss and for summary judgment, and on August 23, 2019, the court issued a notice

pursuant to Roseboro. See ECF Nos. 34, 35, and 36. Each Roseboro notice gave Murphy

twenty-one days to file a response to the motions and advised him that, if he did not respond, the

court would “assume that Plaintiff has lost interest in the case, and/or that Plaintiff agrees with

what the Defendant[s] state[] in their responsive pleading(s).” See ECF Nos. 19, 31, and 36.

The notice further advised Murphy that, if he wished to continue with the case, it was “necessary

that Plaintiff respond in an appropriate fashion,” and that if he failed to file some response within

the time allotted, the court “may dismiss the case for failure to prosecute.” Id. On August 23,

2019, Murphy filed a motion for an extension of time to respond to the motion for summary

judgment of defendants Light, Montgomery, Parks, and Southwest Virginia Regional Jail
Authority. See ECF No. 37. The court granted the motion and gave him an additional twenty-

one days to respond. See ECF No. 38. Murphy did not respond to any of the motions filed by

defendants. Therefore, the court will dismiss Murphy’s complaint without prejudice for failure

to prosecute.

                    30thday of September, 2019.
       ENTER: This ____
